—In a custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Westchester County (Cooney, J.), entered November 17, 1998, which awarded custody of the child to the paternal grandmother and limited the mother’s visitation to a supervised visitation program.
Ordered that the order is affirmed, without costs or disbursements.
The record provides a sound and substantial basis for the Family Court’s conclusion that “extraordinary circumstances” existed (see, Matter of Bennett v Jeffreys, 40 NY2d 543, 544), and that it was in the best interests of the child to award custody to the paternal grandmother (see, Eschbach v Eschbach, 56 NY2d 167; Maloney v Maloney, 208 AD2d 603). The record also supports the court’s determination that the mother’s visitation should be limited to a supervised program (see, Friederwitzer v Friederwitzer, 55 NY2d 89; Matter of Laura A. K. v Timothy M., 204 AD2d 325).
The mother’s remaining contention is without merit. Mangano, P. J., Bracken, Joy and H. Miller, JJ., concur.